Citation Nr: 0333727	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  92-17 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial higher evaluation for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On June5, 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for generalized anxiety 
disorder during the period of April 1998 
to the present.  

Obtain records from each health care 
provider the appellant identifies.

In any event, obtain all available 
treatment records from the Togus VA 
Medical Center for the specified period.

2.  Upon completion of the above-directed 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the extent of 
impairment caused by the veteran's 
generalized anxiety disorder.  

Send the claims folders to the examiner 
for review.

The examiner should note that the only 
psychiatric disorder for which the 
veteran is service connected is 
generalized anxiety disorder.

All indicated studies and tests (to 
include psychological testing, if 
warranted) should be accomplished, and 
all clinical findings should be reported 
in detail.  

Based upon the examination of the veteran 
and review of the record, the examiner 
should:  (1) attempt to identify any 
symptoms of the generalized anxiety 
disorder that were manifested during the 
period prior to the veteran's entrance 
onto active duty and provide a Global 
Assessment of Functioning (GAF) score for 
that period based on the veteran's 
generalized anxiety disorder; (2) attempt 
to identify any symptoms of the 
generalized anxiety disorder that were 
manifested during the period from August 
28, 1991, to July 8, 1999, and provide a 
GAF score for that period based on the 
generalized anxiety disorder; and (3) 
identify all current manifestations of 
the generalized anxiety disorder and 
provide a current GAF score based on the 
generalized anxiety disorder.  

For each of the above periods, the 
examiner should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
generalized anxiety disorder and provide 
an explanation of the GAF scores 
assigned.  To the extent possible, the 
examiner should distinguish the 
manifestations of the veteran's 
generalized anxiety disorder from those 
of any other diagnosed mental disorder.  
If the manifestations cannot be 
distinguished, the examiner should so 
state.  
The underlying rationale for all opinions 
expressed should be clearly set forth in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





